Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 58-74 are pending.  

Applicant’s election without traverse of Group III (now claims 61, 62 and 67-74) that read on (A) head and neck cancer as the species of disease to be treated, (B) format 5 as the format of multispecific protein that binds to human NKp46 and (C) B7H3 as the antigen which bound by the second binding domain, in the reply filed on June 9, 2022 is acknowledged. 

Claims 1, 58-60 and 63-66 are withdrawn from further consideration by the examiner, 37 C.F.R. 1.142(b) as being drawn to non-elected inventions.  

Claims 61-62 and 67-74, drawn to a method of treating a disease in a subject in need thereof that read on (A) head and neck cancer as the species of disease to be treated, (B) format 5 as the format of multispecific protein that binds to human NKp46 and (C) B7H3 as the antigen which bound by the second binding domain, are being acted upon in this Office Action.  

Priority
Applicant’ claim priority to provisional application 62/017,886, filed on June 27, 2014, and  62/108,088, filed on January 27, 2015, is acknowledged.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 7, 2022 has been considered by the examiner and an initialed copy of the IDS is included with this Office Action. 
Drawings
The drawings filed on November 8, 2019 are acceptable. 

Specification
The substitute specification filed January 21, 2020 has been entered. 
Applicants should amend the first line of the specification to update the relationship between the instant application and U.S. Application No. 15/321,650, filed December 22, 2016 , now U.S. Patent No. 10,519,234.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 62 is objected to because of the following informality:  “A method” should have been “The method” for dependent claim. 
Claim 62 is objected to because the claim recites non-elected embodiments “infectious disease or an inflammatory or autoimmune disease”.  
Claim 67 is objected to because of the following informality:  the punctuation mark “.;” in part (ii) is improper.  It should have been a semicolon or “;”. 
Claim 71 is objected to because of the following informality:  “(a) a CH2 domain, and (a) a first and a second CH3 domain…” should have been “(a) a CH2 domain, and (b) a first and a second CH3 domain…”.
Claim 73 is objected to because of the following informality:  “any combination” should have been “a combination”. 
Claim 73 is objected to because the claim recites non-elected embodiments “(d) the polypeptide expressed on a target cell is a viral or bacterial antigen”.  
Claim 74 is objected to because of the following informality:  “An method” should have been “The method” for dependent claim.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 61-62 and 67-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61 recites “1 or a composition containing”, which is incomplete and renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  see MPEP §608.01(n)(v), See MPEP § 2173.05(e).
Claim 67 recites “substantially”, which is vague and indefinite because it is unclear the metes and bounds of “substantially”.   The specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention, see MPEP 2173.05(b): Relative Terminology [R-08.2017].
Claim 68 recites “a CH1 of Cκ constant region” in part (1) (a) is erroneous.  One of skill in the art cannot determine the metes and bounds of the claimed invention.  Amending the claim to recite “a CH1 or Cκ constant region” would obviate this rejection.  
Claim 68 recites “(CH1 or Ck)a”…”(CH1 or Ck)b” in part (2)(a)(b) and (3) is indefinite because the variable “a” and “b” are not defined.  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  
Claim 70 recites “(CH1 or Ck)a”…”(CH1 or Ck)b”…”(CH1 or Ck)c”…”(CH1 or Ck)d” in part (2)(a)(b)(c) is indefinite because the variable “a”, “b”, “c” and “d” are not defined.  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.  
Claim 71 recites “(CH1 or Ck)a”…”(CH1 or Ck)b”…”(CH1 or Ck)c”…”(CH1 or Ck)d” in part (1)(a)(b)(c) is indefinite because the variable “a”, “b”, “c” and “d” are not defined.  One of ordinary skill in the relevant art would not reasonably be apprised of the metes and bounds of the invention to avoid infringing on the claim.   The same issue applies to claim 72. 
Claim 72 recites “(CH1 or Cκ)a”…”(CH1 or Cκ)b”…”(CH1 or Cκ)c”…”(CH1 or Cκ)d” in part (1)(a)(b)(c) is indefinite because the variable “a”, “b”, “c” and “d” are not defined.  
Regarding claim 72, the phrase “preferentially” in part (3) renders the claim indefinite because the metes and bounds of “preferably” is unclear.  It is unclear if the claim requires the limitations following “preferably”. See MPEP §2173.05. 
   Claims 62, 69, 73 and 74 are included in the rejection because they are dependent on rejected claim and do not correct the deficiency of the claim from which they depend. 

Claim rejections under - 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 61-62 and 67-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The MPEP §2163 lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include: the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
For claims drawn to a genus, MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus, See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406, M.P.E.P. § 2163, II, A, 3, (a), (ii). 
Claim 61 encompasses a method of treating any disease in a subject in need thereof comprising administering to the subject any multispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds any antigen of interest, wherein the multispecific protein binds the NKp46 polypeptide monovalently, and wherein the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest 1 or a composition containing.
Claim 62 encompasses a method according to claim 61, wherein (i) the disease is a cancer, infectious disease or an inflammatory or autoimmune disease; and/or (ii) the multispecific protein or composition is administered in combination with a second therapeutic agent, wherein the second therapeutic agent is an antibody that is capable of mediating ADCC toward a cell that expresses an antigen bound by the antibody.
Claim 67 encompasses the method according to claim 61, wherein the multispecific protein: 
(i) said multispecific protein mediates lysis of the target cell by NKp46- signaling; 
(ii) the multispecific protein does not exhibit activation of NKp46-expressing NK cells when incubated with such NK cells in the absence of cells expressing the antigen of interest.; 
(iii) the multispecific protein does not exhibit activation of NKp46-negative, CD16-positive lymphocytes when incubated with such NK cells in the presence of cells expressing the antigen of interest; 
(iv) the multispecific protein (a) activates NK cells, when incubated with NKp46-expressing NK cells and target cells; and (b) does not activate NKp46-expressing NK cells when incubated with NK cells in the absence of target cells; 
(v) the multispecific protein does not exhibit activation of NKp46-expressing NK cells when incubated with NK cells and target cells, in the presence of Fcγ-expressing cells; 
(vi) the human NKp46 polypeptide is a polypeptide comprising the amino acid sequence of SEQ ID NO: 1; 
(vii) the protein comprises at least a portion of an Fc domain, is capable of binding to human neonatal Fc receptor (FcRn) and has decreased binding to a human Fcγ receptor compared to a full length wild type human IgG1 antibody, optionally wherein the Fc domain is interposed between the two antigen binding domains; 
(viii) the multispecific protein competes for binding to a NKp46 polypeptide with any one or any combination of monoclonal antibodies NKp46-1, NKp46-2, NKp46-3, NKp46-4, NKp46-6 or NKp46-9, or the Anti-CD19-lgG1-F2-NKp46-1, -2, -3, -4, -6 or -9 bispecific antibodies; 
(ix) the multispecific protein has decreased binding to a mutant NKp46 polypeptide selected from the group consisting of: 
a. a mutant NKp46 polypeptide having a mutation at residues R101, V102, E104 and/or L105 compared to binding to the wild-type NKp46; 
b. a mutant NKp46 polypeptide having a mutation any one or more of the residues K41, E42, £119, Y121 and/or Y194 compared to binding to the wild-type NKp46; and 
C. a mutant NKp46 polypeptide having a mutation any one or more of the residues P132, E133, 1135, and/or $136 compared to binding to the wild-type NKp46; 
(x) the multispecific protein substantially lacks binding to a human Fcγ receptor; 
(xi) the multispecific protein is a single chain protein comprising: 
(a) a first antigen binding domain that binds to NKp46; 
(b) a second antigen binding domain that binds a polypeptide expressed on a target cell; and 
(c) at least a portion of a human Fc domain, wherein the multispecific polypeptide is capable of binding to human neonatal Fc receptor (FcRn) and has decreased binding to a human Fcγ receptor compared to a full length wild type human IgG1 antibody; (xii) the Fc domain comprises (a) a CH2 domain, and 
(b) a CH3 domain with a modification, optionally an amino acid mutation, to prevent CH3- CH3 dimerization. 
(xiii) the CH3 domain comprises an amino acid substitution at 1, 2, 3, 4, 5, 6 or 7 of the positions L351, T366, L368, P395, F405, T407 and/or K409 (EU numbering as in Kabat); 
(xiv) the Fc domain comprises (i) a CH2 domain, and (ii) a first and a second CH3 domain separated by a linker peptide, wherein the two CH3 domains associate with one another via non-covalent interactions; 
(xv) the multispecific protein comprises an Fc domain interposed between the first antigen binding domain and the second binding domain; 
(xvi) the multispecific protein comprises an Fe domain interposed between the first antigen binding domain and the second binding domain, wherein the protein comprises a polypeptide having a domain arrangement: (ABD1) —- CH2 — CH3 —- (ABD2); (xvii) the multispecific protein comprises an Fc domain interposed between the first antigen binding domain and the second binding domain, wherein the protein comprises a polypeptide having a domain arrangement: (ABD1) —- linker — CH2 — CH3 —- linker —- (ABD2); (xviii) the multispecific protein comprises an Fc domain interposed between the first antigen binding domain and the second binding domain, wherein the protein comprises a polypeptide having a domain arrangement: (ABD1) —- linker — CH2 — CH3 —- linker — CH3 —- linker —- (ABD2); or (xix) any combination of the foregoing.
Claim 68 encompasses the method according to claim 61, wherein the multispecific protein is an isolated heterodimeric polypeptide comprising: 
(1) an isolated heterodimeric polypeptide comprising: 
(a) a first polypeptide chain comprising, from N- to C- terminus, a first variable domain (V), a CH1 of CK constant region, a Fc domain or portion thereof, a second variable domain and a third variable domain; and 
(b) a second polypeptide chain comprising, from N- to C- terminus, a first variable domain (V), a CH1 or CK constant region, and optionally a Fc domain or portion thereof, wherein the CH1 or CK constant region is selected to be complementary to the CH1 or CK constant region of the first polypeptide chain such that the first and second polypeptides form a CH1-CK heterodimer in which the first variable domain of the first polypeptide chain and the first variable domain of the second polypeptide form an antigen binding domain that binds the first antigen of interest; and wherein a second variable domain and third variable domain forms an antigen binding domain that binds the second antigen of interest; or
(2) an isolated heterodimeric polypeptide comprising: (a) a first polypeptide having a domain arrangement selected from: Va-1 — (CH1 or CK)a — Fc domain — Va-2 — Vb-2, and Va-2 — Vb-2 — Fe domain — Va-1 — (CH1 or CK)b, and (b) a second polypeptide chain having a domain arrangement: Vb-1 —(CH1 or CK)b, and wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; wherein (CH1 or CK)b dimerizes with the (CH1 or CK)a on the central chain, and the Vb-1 forms an antigen binding domain together with Va-1 of the central chain, and wherein Va-2 and Vb-2 together form an antigen binding domain; or
(3) an isolated heterodimeric polypeptide comprising:
a first polypeptide having a domain arrangement: Va-1—(CH1 or CK)a— Fe domain — Va-2 — Vb-2, and (b) a second polypeptide chain having a domain arrangement: Vb-1 — (CH1 or CK)p— Fe domain wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; said (CH1 or CK)b dimerizes with the (CH1 or CK)a on the central chain, and the Vb-1 forms an antigen binding domain together with Va-1 of the central chain; and Va-2 and Vb-2 together form an antigen binding domain.

Claim 69 encompasses the method according to claim 68, wherein in said multispecific protein Va-2 and Vb-2 together form an antigen binding domain that binds NKp46. 
Claim 70 encompasses the method according to claim 61, wherein the multispecific protein: 
(1) is an isolated heterotrimeric polypeptide comprising 
(a) a first polypeptide chain comprising, from N- to C- terminus, a first variable domain (V) fused to a first CH1 or CK constant region, an Fc domain or portion thereof, and a second variable domain (V) fused to a second CH1 or CK constant region; 
(b) a second polypeptide chain comprising, from N- to C- terminus, a variable domain fused to a CH1 or CK constant region selected to be complementary to the first (but not the second) CH1 or CK constant region of the first polypeptide chain such that the first and second polypeptides form a CH1-CK heterodimer, and optionally an Fc domain or portion thereof; and 
(c) a third polypeptide chain comprising, from N- to C- terminus, a variable domain fused to a CH1 or CK constant region, wherein the CH1 or CK constant region is selected to be complementary to the second (but not the first) variable domain and second CH1 or CK constant region of the first polypeptide chain; or 
(2) an isolated heterotrimeric polypeptide comprising: (a) a first polypeptide chain having a domain arrangement: Va-1 — (CH1 or CK)a — Fe domain — Va-2 — (CH1 or CK)b, (b) a second polypeptide chain having a domain arrangement: Vb-1 —(CH1 or CK)c, and (c) a third polypeptide chain having a domain arrangement: Vb-2 —(CH1 or CK)d, wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; wherein (CH1 or CK)c dimerizes with the (CH1 or CK)a on the central chain, and the Va-1 and Vb-1 form an antigen binding domain; and wherein (CH1 or CK)d dimerizes with the (CH1 or CK)b unit on the central chain, and the Va-2 and Vb-2 form an antigen binding domain.

Claim 71 encompasses the method according to claim 70, wherein: the Fc domain of the multispecific protein comprises (a) a CH2 domain, and (b) a CH3 domain with an amino acid mutation to prevent CH3-CH3 dimerization or the Fc domain comprises
  (a) a CH2 domain, and (a) a first and a second CH3 domain separated by a linker peptide, wherein the two CH3 domains associate with one another via non-covalent interactions.

Claim 72 encompasses the method according to claim 61, wherein the multispecific protein is selected from: 
(1) a heterotrimeric polypeptide which comprises (a) a first polypeptide chain having a domain arrangement: Va-1 — (CH1 or CK)a — Fe domain — Va-2 — (CH1 or CK)b, (b) a second polypeptide chain having a domain arrangement: Vb-1 —(CH1 or CK)c — Fe domain, and (c) a third polypeptide chain having a domain arrangement: Vb-2 — (CH1 or CK)d, wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; (CH1 or CK)c dimerizes with the (CH1 or CK)a on the central chain, and the Va-1 and Vb-1 form an antigen binding domain; and (CH1 or CK)d dimerizes with the (CH1 or CK)b unit on the central chain, and the Va-2 and Vb-2 form an antigen binding domain; 
(2) a heterodimer which comprises the following domain arrangement: (Va-1 - Vb-1 - CK) — (hinge or linker) — CH2 — CH3 | (Va-2 - Vb-2 -CH1) — (hinge or linker) - CH2 — CH3 wherein Va-1, Vb-1, Va-2 and Vb-2 are each a VH domain or a VL domain, and wherein one of Va-1 and Vb-1 is a VH and the other is a VL such that Va-1 and Vb-1 form a first antigen binding domain (ABD), wherein one of Va-2 and Vb-2 is a VH and the other is a VL such that Va-2 and Vb-2 form a second antigen binding domain, wherein one of the ABD binds NKp46 and the other binds an antigen of interest; (3) a tetrameric antibody comprising two light chain and heavy chain pairs from different parental antibodies, comprising a modified CH3 domain interface so that antibodies preferentially form heterodimers, optionally further wherein the Fc domain is a human IgG4 Fe domain or a portion thereof, optionally comprising one or more amino acid modifications; or (4) a multispecific protein comprises the following domain arrangement: Va-1 — (CK or CH1) Chain 3 | Vb-1 — (CK or CH1) — (hinge or linker) — CH2 — CH3 Chain 1 Va-2 — (CK or CH1) — (hinge or linker) - CH2 — CH3 Chain 2 | Vb-2 — (CK or CH1) Chain 4 wherein Va-1, Vb-1, Va-2 and Vb-2 are each a VH domain or a VL domain, and wherein one of Va-1 and Vb-1 is a VH and the other is a VL such that Va-1 and Vb-1 form a first antigen binding domain (ABD), wherein one of Va-2 and Vb-2 is a VH and the other is a VL such that Va-2 and Vb-2 form a second antigen binding domain, wherein chain 1 and 2 associate by CH3-CH3 dimerization and CH1 and CK are selected such that chain 3 is capable of associating with chain 1 and chain 4 with chain 2.

Claim 73 encompasses the method according to claim 61, wherein in said multispecific protein:
(a) each antigen binding domain in the multispecific protein comprises hypervariable regions, optionally the heavy and light chain CDRs, of an antibody; 
(b) the Fe domain comprises a human CH2 domain comprising an amino acid substitution to reduce binding to a human Fcγ receptor, optionally a substitution at residue N297 (EU numbering as in Kabat);
(c) the polypeptide expressed on a target cell is a cancer antigen;
(d) the polypeptide expressed on a target cell is a viral or bacterial antigen; or
(e) any combination of the foregoing.

Claim 74 encompasses An method according to claim 61, wherein the antigen binding domain that binds NKp46 in the multispecific protein comprises:
(a) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 3 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 4;
(b) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 5 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 6;
(c) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 7 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 8;
(d) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 9 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 10;
(e) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 11 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 12; or
(f) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 13 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 14.
With regard to a representative number of species of multispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one or the first or second antigen binding domain binds human NKp46 polypeptide and the other binds any antigen of interest encompassed by the claimed method of treating any disease, the specification discloses monomeric bispecific Fc containing antibody that binds to just human NKp46 and CD19, see example 3.  The human NKp46-1 to NKp46-6 binding antibody comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 3, 5, 7, 9, 11, or 13 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 4, 6, 8, 10, 12 or 14, see p. 63, Table B.  The different anti-NKp46 scFv comprises the amino acid sequence of SEQ ID NO: 119 to 124, see p. 87, Table 1.  The human CD19 binding domain comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 116 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 114.  The bispecific anti-CD19-IgG1-Fcmono-anti-NKp46 scFv (format 1) comprises (Vk-VH)anti-CD19-CH2-CH3-(VH-VK)anti-NKp46 wherein the amino acid sequence of the bispecific antibody comprises any one of SEQ ID NO: 133 to 139.  
The specification discloses format 2 CD19-F2-Nkp46-3 is shown in Figure 6A.  The antibody contains CH3 domain mutations (the mutations (EU numbering) L351K, T366S, P395V, F405R, T407A and K409Y.  The heterodimer is made up of a first (central) polypeptide chain having domains arranged as follows (N- to C-terminal): (VK-VH).sup.anti-CD19-CH2-CH3-VH.sup.anti-NKp46-CH1 and a second polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-NKp46CK wherein the amino acid sequences for the first and second chains of the F2 protein are shown in SEQ ID NO: 140 and 141. 
Regarding format 5 CD19-F5-NKp46-3 bispecific antibody, the domain structure of the trimeric F5 polypeptide is shown in FIG. 6D, wherein the interchain bonds between hinge domains (indicated in the figures between CH1/CK and CH2 domains on a chain) and interchain bonds between the CH1 and CK domains are interchain disulfide bonds.  The heterotrimer is made up of: a first (central) polypeptide chain having domains arranged as follows (N- to C-terminal): VH.sup.anti-CD19-CH1-CH2-CH3-VH.sup.anti-NKp46-CK (1) and a second polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-CD19-CK--CH2-CH3 (2) and a third polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-NKp46-CH1 (3) wherein the amino acid sequences of the three polypeptide chains are shown in SEQ ID NOS 169 (second chain), 170 (first chain) and 171 (third chain).
However, the description of a limited species of bispecific antibodies that bind to just human CD19 and human NKp46 for the claimed method is not representative of the entire genus of multispecific antibodies that bind to human NKp46 monovalently and any target cell expressing antigen of interest, such as any antigen expressed by any cancer cell, any antigen from infectious diseases, any antigen from inflammatory or autoimmune disease. This is because the genus of multispecific antibodies is highly variable, i.e., different heavy and light chains variable domains comprising six different CDRs.     
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  In this case, the specification does not disclose any relevant, identifying characteristics, such as structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs of the first or second domain that correlated with binding to all human NKp46 polypeptide and any antigen of interest or structure common to members of the genus, sufficient to show possession of the claimed genus.  Thus one of skill in the art cannot "visualize or recognize" most members of the genus. 
Regarding binding domains (ABDs) that bind antigen of interest other than human NKp46,  the specification discloses:
[0183] Antigen binding domains (ABDs) that bind antigens of interest can be selected based on the desired cellular target, and may include for example cancer antigens, bacterial or viral antigens, etc. As used herein, the term "bacterial antigen" includes, but is not limited to, intact, attenuated or killed bacteria, any structural or functional bacterial protein or carbohydrate, or any peptide portion of a bacterial protein of sufficient length (typically about 8 amino acids or longer) to be antigenic. Examples include gram-positive bacterial antigens and gram-negative bacterial antigens. In some embodiments the bacterial antigen is derived from a bacterium selected from the group consisting of Helicobacter species, in particular Helicobacter pyloris; Borelia species, in particular Borelia burgdorferi; Legionella species, in particular Legionella pneumophilia; Mycobacteria s species, in particular M. tuberculosis, M. avium, M. intracellulare, M. kansasii, M. gordonae; Staphylococcus species, in particular Staphylococcus aureus; Neisseria species, in particular N. gonorrhoeae, N. meningitidis; Listeria species, in particular Listeria monocytogenes; Streptococcus species, in particular S. pyogenes, S. agalactiae; S. faecalis; S. bovis, S. pneumonias; anaerobic Streptococcus species; pathogenic Campylobacter species; Enterococcus species; Haemophilus species, in particular Haemophilus influenzue; Bacillus species, in particular Bacillus anthracis; Corynebacterium species, in particular Corynebacterium diphtheriae; Erysipelothrix species, in particular Erysipelothrix rhusiopathiae; Clostridium species, in particular C. perfringens, C. tetani; Enterobacter species, in particular Enterobacter aerogenes, Klebsiella species, in particular Klebsiella 1S. pneumoniae, Pasteurella species, in particular Pasteurella multocida, Bacteroides species; Fusobacterium species, in particular Fusobacterium nucleatum; Streptobacillus species, in particular Streptobacillus moniliformis; Treponema species, in particular Treponema pertenue; Leptospira; pathogenic Escherichia species; and Actinomyces species, in particular Actinomyces israelli. 
[0184] As used herein, the term "viral antigen" includes, but is not limited to, intact, attenuated or killed whole virus, any structural or functional viral protein, or any peptide portion of a viral protein of sufficient length (typically about 8 amino acids or longer) to be antigenic. Sources of a viral antigen include, but are not limited to viruses from the families: Retroviridae (e.g., human immunodeficiency viruses, such as HIV-1 (also referred to as HTLV-III, LAV or HTLV-III/LAV, or HIV-III; and other isolates, such as HIV-LP; Picornaviridae (e.g., polio viruses, hepatitis A virus; enteroviruses, human Coxsackie viruses, rhinoviruses, echoviruses); Calciviridae (e.g., strains that cause gastroenteritis); Togaviridae (e.g., equine encephalitis viruses, rubella viruses); Flaviviridae (e.g., dengue viruses, encephalitis viruses, yellow fever viruses); Coronaviridae (e.g., coronaviruses); Rhabdoviridae (e.g., vesicular stomatitis viruses, rabies viruses); Filoviridae (e.g., ebola viruses); Paramyxoviridae (e.g., parainfluenza viruses, mumps virus, measles virus, respiratory syncytial virus); Orthomyxoviridae (e.g., influenza viruses); Bunyaviridae (e.g., Hantaan viruses, bunya viruses, phleboviruses and Nairo viruses); Arenaviridae (hemorrhagic fever viruses); Reoviridae (e.g., reoviruses, orbiviruses and rotaviruses); Bornaviridae; Hepadnaviridae (Hepatitis B virus); Parvoviridae (parvoviruses); Papovaviridae (papilloma viruses, polyoma viruses); Adenoviridae (most adenoviruses); Herpesviridae (herpes simplex virus (HSV) 1 and 2, varicella zoster virus, cytomegalovirus (CMV), herpes virus; Poxyiridae (variola viruses, vaccinia viruses, pox viruses); and Iridoviridae (e.g., African swine fever virus); and unclassified viruses (e.g., the agent of delta hepatitis (thought to be a defective satellite of hepatitis B virus), Hepatitis C; Norwalk and related viruses, and astroviruses). Alternatively, a viral antigen may be produced recombinantly. 
[0185] As used herein, the terms "cancer antigen" and "tumor antigen" are used interchangeably and refer to antigens that are differentially expressed by cancer cells and can thereby be exploited in order to target cancer cells. Cancer antigens are antigens which can potentially stimulate apparently tumor-specific immune responses. Some of these antigens are encoded, although not necessarily expressed, by normal cells. These antigens can be characterized as those which are normally silent (i.e., not expressed) in normal cells, those that are expressed only at certain stages of differentiation and those that are temporally expressed such as embryonic and fetal antigens. Other cancer antigens are encoded by mutant cellular genes, such as oncogenes (e.g., activated ras oncogene), suppressor genes (e.g., mutant p53), fusion proteins resulting from internal deletions or chromosomal translocations. Still other cancer antigens can be encoded by viral genes such as those carried on RNA and DNA tumor viruses. 
[0186] The cancer antigens are usually normal cell surface antigens which are either overexpressed or expressed at abnormal times. Ideally the target antigen is expressed only on proliferative cells (e.g., tumor cells), however this is rarely observed in practice. As a result, target antigens are usually selected on the basis of differential expression between proliferative and healthy tissue. Antibodies have been raised to target specific tumor related antigens including: Receptor Tyrosine Kinase-like Orphan Receptor 1 (ROR1), Cripto, CD4, CD20, CD30, CD19, CD33, CD38, CD47, Glycoprotein NMB, CanAg, Her2 (ErbB2/Neu), CD22 (Siglec2), CD33 (Siglec3), CD79, CD138, CD171, PSCA, L1-CAM, PSMA (prostate specific membrane antigen), BCMA, CD52, CD56, CD80, CD70, E-selectin, EphB2, Melanotransferin, Mud 6 and TMEFF2. Examples of cancer antigens also include B7-H3, B7-H4, B7-H6, PD-L1, MAGE, MART-1/Melan-A, gp100, major histocompatibility complex class I-related chain A and B polypeptides (MICA and MICB), adenosine deaminase-binding protein (ADAbp), cyclophilin b, colorectal associated antigen (CRC)-C017-1A/GA733, Killer-Ig Like Receptor 3DL2 (KIR3DL2), protein tyrosine kinase 7 (PTK7), receptor protein tyrosine kinase 3 (TYRO-3), nectins (e.g. nectin-4), major histocompatibility complex class I-related chain A and B polypeptides (MICA and MICB), proteins of the UL16-binding protein (ULBP) family, proteins of the retinoic acid early transcript-1 (RAET1) family, carcinoembryonic antigen (CEA) and its immunogenic epitopes CAP-1 and CAP-2, etv6, aml1, prostate specific antigen (PSA), T-cell receptor/CD3-zeta chain, MAGE-family of tumor antigens, GAGE-family of tumor antigens, anti-Mullerian hormone Type II receptor, delta-like ligand 4 (DLL4), DR5, ROR1 (also known as Receptor Tyrosine Kinase-Like Orphan Receptor 1 or NTRKR1 (EC 2.7.10.1), BAGE, RAGE, LAGE-1, NAG, GnT-V, MUM-1, CDK4, MUC family, VEGF, VEGF receptors, Angiopoietin-2, PDGF, TGF-alpha, EGF, EGF receptor, a member of the human EGF-like receptor family such as HER-2/neu, HER-3, HER-4 or a heterodimeric receptor comprised of at least one HER subunit, gastrin releasing peptide receptor antigen, Muc-1, CA125, .alpha.v.beta.3 integrins, .alpha.5.beta.1 integrins, .alpha.IIb.beta.3-integrins, PDGF beta receptor, SVE-cadherin, IL-8, hCG, IL-6, IL-6 receptor, IL-15, .alpha.-fetoprotein, .beta.-cadherin, .alpha.-catenin, .beta.-catenin and .gamma.-catenin, p120ctn, PRAME, NY-ESO-1, cdc27, adenomatous polyposis coli protein (APC), fodrin, Connexin 37, Ig-idiotype, p15, gp75, GM2 and GD2 gangliosides, viral products such as human papillomavirus proteins, imp-1, P1A, EBV-encoded nuclear antigen (EBNA)-1, brain glycogen phosphorylase, SSX-1, SSX-2 (HOM-MEL-40), SSX-1, SSX-4, SSX-5, SCP-1 and CT-7, and c-erbB-2, although this is not intended to be exhaustive. In one aspect, the antigen of interest is a CD19 polypeptide; in one aspect, the multispecific protein comprises an scFv that binds CD19 comprising an amino acid sequence which is at least 60%, 70%, 80%, 85%, 90% or 95% identical to the sequence of the anti-CD19 scFv of the Examples herein, or that comprises the heavy and light chain CDR1, -2 and -3 of the anti-CD19 heavy and light chain variable regions shown herein. 
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen (as held in Amgen), and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen (as held in Abbvie).  
A “patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.”), see Noelle v. Lederman, 69 USPQ2d 1508 1514 (CAFC 2004), (citing Enzo Biochem II, 323 F. 3d at 965; Regents, 119 F.3d at 1568), MPEP 2163.IIAii 
Section 112 states that “[t]he specification shall contain a written description of the invention . . . in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains . . . to make and use the same . . . .” This requirement ensures “that the inventor actually invented the invention claimed.” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). To show invention, a patentee must convey in its disclosure that it “had possession of the claimed subject matter as of the filing date.” Id. at 1350. Demonstrating possession “requires a precise definition” of the invention. Id. To provide this “precise definition” for a claim to a genus, a patentee must disclose “a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. 
When there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  A description of what a material does, rather than of what it is, usually does not suffice.  Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.  
In Abbvie v. Centocor (Fed. Cir. 2014), the Court held that a disclosure of many different antibodies (in that case neutralizing antibodies to IL-12 with a particular binding affinity) was not enough to support the genus of all IL-12 neutralizing antibodies because the disclosed antibodies were very closely related to each other in structure and were not representative of the full diversity of the genus. The Court further noted that functionally defined genus claims can be inherently vulnerable to invalidity challenge for lack of written description support especially in technology fields that are highly unpredictable where it is difficult to establish a correlation between structure and function for the whole genus or to predict what would be covered by the functionally claimed genus. 
In Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), the court explained in Amgen that when an antibody is claimed, 35 U.S.C § 112(a) requires adequate written description of the antibody itself.   Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent.  Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). 
In this case, the structure, e.g., the heavy and light chain variable domains or the six CDRs of the first and second binding domains that bind human NKp46 polypeptide and antigen of interest are not adequately described, other than the particular bispecific antibodies that bind to human NKp46 and CD19. 
Even assuming the first or the second binding domain that binds to CD19, the specification discloses just one human CD19 binding domain comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 116 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 114.   
However, one species is not representative of the genus encompasses by the claimed method of treating any disease in any subject. 
The state of the art at the time the invention was made recognized that monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Regarding treating any and all disease (claims 61 and dependent claims thereof), any disease such as cancer (claim 62), there are no in vivo working examples of administering any multispecific protein to any subject.  One cannot predict the structure of the undisclosed multispecific protein that could treat all disease (claim 61), including but not limited to any cancer (claim 62) wherein the multispecific protein has any of the functions set forth in claim 67 (i) to (vi) or having any format as set forth in claims 67-73.
It is not sufficient to define a substance solely by its principal biological property, because an alleged conception having no more specificity than that is simply a wish to know the identity of any material with that biological property.  Per the Enzo court’s example, (Enzo Biochem, Inc. v. Gen-Probe Inc., 63 USPQ2d 1609 (CAFC 2002) at 1616) of a description of an anti-inflammatory steroid, i.e., a steroid (a generic structural term) couched “in terms of its function of lessening inflammation of tissues” which, the court stated, “fails to distinguish any steroid from others having the same activity or function”.
In this case, the function of 
(i) mediates lysis of the target cell by NKp46- signaling; 
(ii) does not exhibit activation of NKp46-expressing NK cells when incubated with such NK cells in the absence of cells expressing the antigen of interest.; 
(iii) does not exhibit activation of NKp46-negative, CD16-positive lymphocytes when incubated with such NK cells in the presence of cells expressing the antigen of interest; 
(iv) activates NK cells, when incubated with NKp46-expressing NK cells and target cells; and (b) does not activate NKp46-expressing NK cells when incubated with NK cells in the absence of target cells; 
(v) does not exhibit activation of NKp46-expressing NK cells when incubated with NK cells and target cells, in the presence of Fcγ-expressing cells; 
(vi) binds to the human NKp46 polypeptide is a polypeptide comprising the amino acid sequence of SEQ ID NO: 1; 
(vii) capable of binding to human neonatal Fc receptor (FcRn) and has decreased binding to a human Fcγ receptor compared to a full length wild type human IgG1 antibody, optionally wherein the Fc domain is interposed between the two antigen binding domains; 
(viii) competes for binding to a NKp46 polypeptide with any one or any combination of monoclonal antibodies NKp46-1, NKp46-2, NKp46-3, NKp46-4, NKp46-6 or NKp46-9, or the Anti-CD19-lgG1-F2-NKp46-1, -2, -3, -4, -6 or -9 bispecific antibodies; 
(ix) has decreased binding to a mutant NKp46 polypeptide selected from the group consisting of: 
a. a mutant NKp46 polypeptide having a mutation at residues R101, V102, E104 and/or L105 compared to binding to the wild-type NKp46; 
b. a mutant NKp46 polypeptide having a mutation any one or more of the residues K41, E42, £119, Y121 and/or Y194 compared to binding to the wild-type NKp46; and 
C. a mutant NKp46 polypeptide having a mutation any one or more of the residues P132, E133, I135, and/or S136 compared to binding to the wild-type NKp46; and/or 
(x) substantially lacks binding to a human Fcγ receptor does not distinguish any multispecific antibody from others having the same activity or function and as such, fails to satisfy the written-description requirement.  
Even assuming one of the binding domain of the multispecific antibody that binds to human NKp46 polypeptide comprises the amino acid sequence of SEQ ID NO: 1, the specification discloses just six human NKp46-1 to NKp46-6 binding antibodies wherein each comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 3, 5, 7, 9, 11, or 13 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 4, 6, 8, 10, 12 or 14, see p. 63, Table B, claim 74.  The specification does not describe the structure common to members of the genus of binding domains that binds to human NKp46 polypeptide comprises the amino acid sequence of SEQ ID NO: 1.  
Thus, one of skill in the art would conclude that the specification fails to provide adequate written description to demonstrate that Applicant was in possession of the claimed method of treating any disease by administering to any subject a genus of multispecific binding protein as broadly as claimed at the time of filing. See Eli Lilly, 119 F. 3d 1559, 43, USPQ2d 1398.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (see page 1117).  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (see Vas-Cath at page 1116).
Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.  
In light of the number of representative number of species provided and in light of the lack of structural features common to the members of the genus, one skilled in the art would not recognize that applicant was in possession of the genus of antibodies that bind to residues 175 to 189 of SEQ ID NO: 1 or further comprises any amino acid residues from amino acid residues 62 to 85 of SEQ ID NO: 1 or conjugate thereof or fusion thereof for treating any cancer in any subject.  
Therefore, only (1) a method of treating CD19 expressing cancer in a subject in need thereof comprising administering to the subject a bispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds to a human CD19, wherein the bispecific protein binds the NKp46 polypeptide monovalently, and wherein the bispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing CD19, wherein the binding domain that binds to human NKp46 comprises: 
(a) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 3 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 4;
(b) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 5 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 6;
(c) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 7 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 8;
(d) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 9 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 10;
(e) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 11 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 12; or
(f) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 13 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 14 and the binding domain that binds to human CD19 comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 116 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 114, (2) the method of treating CD19 expressing cancer wherein the bispecific protein is a heterotrimer comprises a first polypeptide chain having domains arranged as follows (N- to C-terminal): VH.sup.anti-CD19-CH1-CH2-CH3-VH.sup.anti-NKp46-CK comprising the amino acid sequence of SEQ ID NO: 170, a second polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-CD19-CK--CH2-CH3 comprising the amino acid sequence of SEQ ID NO: 169 and a third polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-NKp46-CH1 comprises the amino acid sequences of SEQ ID NO: 171, the method of treating CD19 expressing cancer wherein the bispecific binding protein comprises any one of SEQ ID NO: 133 to 139, but not the full breadth of the claims meets the written description provision of 35 U.S.C. § 112, first paragraph.  
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).


Claims 61-62 and 67-74 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for (1) a method of treating CD19 expressing cancer in a subject in need thereof comprising administering to the subject a bispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds to a human CD19, wherein the bispecific protein binds the NKp46 polypeptide monovalently, and wherein the bispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing CD19, wherein the binding domain that binds to human NKp46 comprises: 
(a) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 3 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 4;
(b) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 5 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 6;
(c) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 7 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 8;
(d) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 9 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 10;
(e) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 11 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 12; or
(f) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 13 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 14 and the binding domain that binds to human CD19 comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 116 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 114, 
(2) the method of treating CD19 expressing cancer wherein the bispecific protein is a heterotrimer comprises a first polypeptide chain having domains arranged as follows (N- to C-terminal): VH.sup.anti-CD19-CH1-CH2-CH3-VH.sup.anti-NKp46-CK comprising the amino acid sequence of SEQ ID NO: 170, a second polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-CD19-CK--CH2-CH3 comprising the amino acid sequence of SEQ ID NO: 169 and a third polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-NKp46-CH1 comprises the amino acid sequences of SEQ ID NO: 171, the method of treating CD19 expressing cancer wherein the bispecific binding protein comprises any one of SEQ ID NO: 133 to 139, does not reasonably provide enablement for the method of treating any and all disease as set forth in claims 61-62 and 67-74. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(a)). These factors include, but are not limited to: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.  . In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
Claim 61 encompasses a method of treating any disease in a subject in need thereof comprising administering to the subject any multispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds any antigen of interest, wherein the multispecific protein binds the NKp46 polypeptide monovalently, and wherein the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest 1 or a composition containing.
Claim 62 encompasses a method according to claim 61, wherein (i) the disease is a cancer, infectious disease or an inflammatory or autoimmune disease; and/or (ii) the multispecific protein or composition is administered in combination with a second therapeutic agent, wherein the second therapeutic agent is an antibody that is capable of mediating ADCC toward a cell that expresses an antigen bound by the antibody.
Claim 67 encompasses the method according to claim 61, wherein the multispecific protein: 
(i) said multispecific protein mediates lysis of the target cell by NKp46- signaling; 
(ii) the multispecific protein does not exhibit activation of NKp46-expressing NK cells when incubated with such NK cells in the absence of cells expressing the antigen of interest.; 
(iii) the multispecific protein does not exhibit activation of NKp46-negative, CD16-positive lymphocytes when incubated with such NK cells in the presence of cells expressing the antigen of interest; 
(iv) the multispecific protein (a) activates NK cells, when incubated with NKp46-expressing NK cells and target cells; and (b) does not activate NKp46-expressing NK cells when incubated with NK cells in the absence of target cells; 
(v) the multispecific protein does not exhibit activation of NKp46-expressing NK cells when incubated with NK cells and target cells, in the presence of Fcγ-expressing cells; 
(vi) the human NKp46 polypeptide is a polypeptide comprising the amino acid sequence of SEQ ID NO: 1; 
(vii) the protein comprises at least a portion of an Fc domain, is capable of binding to human neonatal Fc receptor (FcRn) and has decreased binding to a human Fcγ receptor compared to a full length wild type human IgG1 antibody, optionally wherein the Fc domain is interposed between the two antigen binding domains; 
(viii) the multispecific protein competes for binding to a NKp46 polypeptide with any one or any combination of monoclonal antibodies NKp46-1, NKp46-2, NKp46-3, NKp46-4, NKp46-6 or NKp46-9, or the Anti-CD19-lgG1-F2-NKp46-1, -2, -3, -4, -6 or -9 bispecific antibodies; 
(ix) the multispecific protein has decreased binding to a mutant NKp46 polypeptide selected from the group consisting of: 
a. a mutant NKp46 polypeptide having a mutation at residues R101, V102, E104 and/or L105 compared to binding to the wild-type NKp46; 
b. a mutant NKp46 polypeptide having a mutation any one or more of the residues K41, E42, £119, Y121 and/or Y194 compared to binding to the wild-type NKp46; and 
C. a mutant NKp46 polypeptide having a mutation any one or more of the residues P132, E133, 1135, and/or $136 compared to binding to the wild-type NKp46; 
(x) the multispecific protein substantially lacks binding to a human Fcγ receptor; 
(xi) the multispecific protein is a single chain protein comprising: 
(a) a first antigen binding domain that binds to NKp46; 
(b) a second antigen binding domain that binds a polypeptide expressed on a target cell; and 
(c) at least a portion of a human Fc domain, wherein the multispecific polypeptide is capable of binding to human neonatal Fc receptor (FcRn) and has decreased binding to a human Fcγ receptor compared to a full length wild type human IgG1 antibody; (xii) the Fc domain comprises (a) a CH2 domain, and 
(b) a CH3 domain with a modification, optionally an amino acid mutation, to prevent CH3- CH3 dimerization. 
(xiii) the CH3 domain comprises an amino acid substitution at 1, 2, 3, 4, 5, 6 or 7 of the positions L351, T366, L368, P395, F405, T407 and/or K409 (EU numbering as in Kabat); 
(xiv) the Fc domain comprises (i) a CH2 domain, and (ii) a first and a second CH3 domain separated by a linker peptide, wherein the two CH3 domains associate with one another via non-covalent interactions; 
(xv) the multispecific protein comprises an Fc domain interposed between the first antigen binding domain and the second binding domain; 
(xvi) the multispecific protein comprises an Fe domain interposed between the first antigen binding domain and the second binding domain, wherein the protein comprises a polypeptide having a domain arrangement: (ABD1) —- CH2 — CH3 —- (ABD2); (xvii) the multispecific protein comprises an Fc domain interposed between the first antigen binding domain and the second binding domain, wherein the protein comprises a polypeptide having a domain arrangement: (ABD1) —- linker — CH2 — CH3 —- linker —- (ABD2); (xviii) the multispecific protein comprises an Fc domain interposed between the first antigen binding domain and the second binding domain, wherein the protein comprises a polypeptide having a domain arrangement: (ABD1) —- linker — CH2 — CH3 —- linker — CH3 —- linker —- (ABD2); or (xix) any combination of the foregoing.

Claim 68 encompasses the method according to claim 61, wherein the multispecific protein is an isolated heterodimeric polypeptide comprising: 
(1) an isolated heterodimeric polypeptide comprising: 
(a) a first polypeptide chain comprising, from N- to C- terminus, a first variable domain (V), a CH1 of CK constant region, a Fc domain or portion thereof, a second variable domain and a third variable domain; and 
(b) a second polypeptide chain comprising, from N- to C- terminus, a first variable domain (V), a CH1 or CK constant region, and optionally a Fc domain or portion thereof, wherein the CH1 or CK constant region is selected to be complementary to the CH1 or CK constant region of the first polypeptide chain such that the first and second polypeptides form a CH1-CK heterodimer in which the first variable domain of the first polypeptide chain and the first variable domain of the second polypeptide form an antigen binding domain that binds the first antigen of interest; and wherein a second variable domain and third variable domain forms an antigen binding domain that binds the second antigen of interest; or
(2) an isolated heterodimeric polypeptide comprising: (a) a first polypeptide having a domain arrangement selected from: Va-1 — (CH1 or CK)a — Fe domain — Va-2 — Vb-2, and Va-2 — Vb-2 — Fe domain — Va-1 — (CH1 or CK)b, and (b) a second polypeptide chain having a domain arrangement: Vb-1 —(CH1 or CK)b, and wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; wherein (CH1 or CK)b dimerizes with the (CH1 or CK)a on the central chain, and the Vb-1 forms an antigen binding domain together with Va-1 of the central chain, and wherein Va-2 and Vb-2 together form an antigen binding domain; or
(3) an isolated heterodimeric polypeptide comprising:
a first polypeptide having a domain arrangement: Va-1—(CH1 or CK)a— Fe domain — Va-2 — Vb-2, and (b) a second polypeptide chain having a domain arrangement: Vb-1 — (CH1 or CK)p— Fe domain wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; said (CH1 or CK)b dimerizes with the (CH1 or CK)a on the central chain, and the Vb-1 forms an antigen binding domain together with Va-1 of the central chain; and Va-2 and Vb-2 together form an antigen binding domain.

Claim 69 encompasses the method according to claim 68, wherein in said multispecific protein Va-2 and Vb-2 together form an antigen binding domain that binds NKp46. 

Claim 70 encompasses the method according to claim 61, wherein the multispecific protein: 
(1) is an isolated heterotrimeric polypeptide comprising (a) a first polypeptide chain comprising, from N- to C- terminus, a first variable domain (V) fused to a first CH1 or CK constant region, an Fc domain or portion thereof, and a second variable domain (V) fused to a second CH1 or CK constant region; (b) a second polypeptide chain comprising, from N- to C- terminus, a variable domain fused to a CH1 or CK constant region selected to be complementary to the first (but not the second) CH1 or CK constant region of the first polypeptide chain such that the first and second polypeptides form a CH1-CK heterodimer, and optionally an Fc domain or portion thereof; and (c) a third polypeptide chain comprising, from N- to C- terminus, a variable domain fused to a CH1 or CK constant region, wherein the CH1 or CK constant region is selected to be complementary to the second (but not the first) variable domain and second CH1 or CK constant region of the first polypeptide chain; or 
(2) an isolated heterotrimeric polypeptide comprising: (a) a first polypeptide chain having a domain arrangement: Va-1 — (CH1 or CK)a — Fe domain — Va-2 — (CH1 or CK)b, (b) a second polypeptide chain having a domain arrangement: Vb-1 —(CH1 or CK)c, and (c) a third polypeptide chain having a domain arrangement: Vb-2 —(CH1 or CK)d, wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; wherein (CH1 or CK)c dimerizes with the (CH1 or CK)a on the central chain, and the Va-1 and Vb-1 form an antigen binding domain; and wherein (CH1 or CK)d dimerizes with the (CH1 or CK)b unit on the central chain, and the Va-2 and Vb-2 form an antigen binding domain.

Claim 71 encompasses the method according to claim 70, wherein: the Fc domain of the multispecific protein comprises (a) a CH2 domain, and (b) a CH3 domain with an amino acid mutation to prevent CH3-CH3 dimerization or the Fc domain comprises
  (a) a CH2 domain, and (a) a first and a second CH3 domain separated by a linker peptide, wherein the two CH3 domains associate with one another via non-covalent interactions.

Claim 72 encompasses the method according to claim 61, wherein the multispecific protein is selected from: 
(1) a heterotrimeric polypeptide which comprises (a) a first polypeptide chain having a domain arrangement: Va-1 — (CH1 or CK)a — Fe domain — Va-2 — (CH1 or CK)b, (b) a second polypeptide chain having a domain arrangement: Vb-1 —(CH1 or CK)c — Fe domain, and (c) a third polypeptide chain having a domain arrangement: Vb-2 — (CH1 or CK)d, wherein one of Va-1 and Vb-1 is a light chain variable domain and the other is a heavy chain variable domain, one of Va-2 and Vb-2 is a light chain variable domain and the other is a heavy chain variable domain; (CH1 or CK)c dimerizes with the (CH1 or CK)a on the central chain, and the Va-1 and Vb-1 form an antigen binding domain; and (CH1 or CK)d dimerizes with the (CH1 or CK)b unit on the central chain, and the Va-2 and Vb-2 form an antigen binding domain; 
(2) a heterodimer which comprises the following domain arrangement: (Va-1 - Vb-1 - CK) — (hinge or linker) — CH2 — CH3 | (Va-2 - Vb-2 -CH1) — (hinge or linker) - CH2 — CH3 wherein Va-1, Vb-1, Va-2 and Vb-2 are each a VH domain or a VL domain, and wherein one of Va-1 and Vb-1 is a VH and the other is a VL such that Va-1 and Vb-1 form a first antigen binding domain (ABD), wherein one of Va-2 and Vb-2 is a VH and the other is a VL such that Va-2 and Vb-2 form a second antigen binding domain, wherein one of the ABD binds NKp46 and the other binds an antigen of interest; (3) a tetrameric antibody comprising two light chain and heavy chain pairs from different parental antibodies, comprising a modified CH3 domain interface so that antibodies preferentially form heterodimers, optionally further wherein the Fc domain is a human IgG4 Fe domain or a portion thereof, optionally comprising one or more amino acid modifications; or (4) a multispecific protein comprises the following domain arrangement: Va-1 — (CK or CH1) Chain 3 | Vb-1 — (CK or CH1) — (hinge or linker) — CH2 — CH3 Chain 1 Va-2 — (CK or CH1) — (hinge or linker) - CH2 — CH3 Chain 2 | Vb-2 — (CK or CH1) Chain 4 wherein Va-1, Vb-1, Va-2 and Vb-2 are each a VH domain or a VL domain, and wherein one of Va-1 and Vb-1 is a VH and the other is a VL such that Va-1 and Vb-1 form a first antigen binding domain (ABD), wherein one of Va-2 and Vb-2 is a VH and the other is a VL such that Va-2 and Vb-2 form a second antigen binding domain, wherein chain 1 and 2 associate by CH3-CH3 dimerization and CH1 and CK are selected such that chain 3 is capable of associating with chain 1 and chain 4 with chain 2.

Claim 73 encompasses the method according to claim 61, wherein in said multispecific protein:
(a) each antigen binding domain in the multispecific protein comprises hypervariable regions, optionally the heavy and light chain CDRs, of an antibody; 
(b) the Fe domain comprises a human CH2 domain comprising an amino acid substitution to reduce binding to a human Fcγ receptor, optionally a substitution at residue N297 (EU numbering as in Kabat);
(c) the polypeptide expressed on a target cell is a cancer antigen;
(d) the polypeptide expressed on a target cell is a viral or bacterial antigen; or
(e) any combination of the foregoing.

Claim 74 encompasses An method according to claim 61, wherein the antigen binding domain that binds NKp46 in the multispecific protein comprises:
(a) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 3 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 4;
(b) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 5 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 6;
(c) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 7 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 8;
(d) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 9 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 10;
(e) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 11 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 12; or
(f) a heavy chain comprising CDR 1, 2 and 3 of the heavy chain variable region of SEQ ID NO: 13 and a light chain comprising CDR 1, 2 and 3 of the light chain variable region of SEQ ID NO: 14.
The specification discloses monomeric bispecific Fc containing antibody that binds to just human NKp46 and CD19, see example 3.  The human NKp46-1 to NKp46-6 binding antibody comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 3, 5, 7, 9, 11, or 13 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 4, 6, 8, 10, 12 or 14, see p. 63, Table B.  The different anti-NKp46 scFv comprises the amino acid sequence of SEQ ID NO: 119 to 124, see p. 87, Table 1.  The human CD19 binding domain comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 116 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 114.  The bispecific anti-CD19-IgG1-Fcmono-anti-NKp46 scFv (format 1) comprises (Vk-VH)anti-CD19-CH2-CH3-(VH-VK)anti-NKp46 wherein the amino acid sequence of the bispecific antibody comprises any one of SEQ ID NO: 133 to 139.  
The specification discloses format 2 CD19-F2-Nkp46-3 is shown in Figure 6A.  The antibody contains CH3 domain mutations (the mutations (EU numbering) L351K, T366S, P395V, F405R, T407A and K409Y.  The heterodimer is made up of a first (central) polypeptide chain having domains arranged as follows (N- to C-terminal): (VK-VH).sup.anti-CD19-CH2-CH3-VH.sup.anti-NKp46-CH1 and a second polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-NKp46CK wherein the amino acid sequences for the first and second chains of the F2 protein are shown in SEQ ID NO: 140 and 141. 
Regarding format 5 CD19-F5-NKp46-3 bispecific antibody (elected species), the domain structure of the trimeric F5 polypeptide is shown in FIG. 6D, wherein the interchain bonds between hinge domains (indicated in the figures between CH1/CK and CH2 domains on a chain) and interchain bonds between the CH1 and CK domains are interchain disulfide bonds.  The heterotrimer is made up of: 
a first (central) polypeptide chain having domains arranged as follows (N- to C-terminal): VH.sup.anti-CD19-CH1-CH2-CH3-VH.sup.anti-NKp46-CK (1) and 
a second polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-CD19-CK--CH2-CH3 (2) and 
a third polypeptide chain having domains arranged as follows (N- to C-terminal): VK.sup.anti-NKp46-CH1 (3) wherein the amino acid sequences of the three polypeptide chains are shown in SEQ ID NOS 169 (second chain), 170 (first chain) and 171 (third chain).
However, the specification does not teach the structure, i.e., amino acid sequences of the heavy and light chain variable region or the six CDRs of the first or second domain that correlated with binding to all human NKp46 polypeptide and any antigen of interest or structure common to members of the genus, sufficient to allow one of skill in the art to make and use the multispecific protein for treating all disease (claim 61), any cancer (claim 62) in any subject without undue experimentation.  
Regarding binding domains (ABDs) that bind antigen of interest other than human NKp46,  the specification discloses:
[0183] Antigen binding domains (ABDs) that bind antigens of interest can be selected based on the desired cellular target, and may include for example cancer antigens, bacterial or viral antigens, etc. As used herein, the term "bacterial antigen" includes, but is not limited to, intact, attenuated or killed bacteria, any structural or functional bacterial protein or carbohydrate, or any peptide portion of a bacterial protein of sufficient length (typically about 8 amino acids or longer) to be antigenic. Examples include gram-positive bacterial antigens and gram-negative bacterial antigens. In some embodiments the bacterial antigen is derived from a bacterium selected from the group consisting of Helicobacter species, in particular Helicobacter pyloris; Borelia species, in particular Borelia burgdorferi; Legionella species, in particular Legionella pneumophilia; Mycobacteria s species, in particular M. tuberculosis, M. avium, M. intracellulare, M. kansasii, M. gordonae; Staphylococcus species, in particular Staphylococcus aureus; Neisseria species, in particular N. gonorrhoeae, N. meningitidis; Listeria species, in particular Listeria monocytogenes; Streptococcus species, in particular S. pyogenes, S. agalactiae; S. faecalis; S. bovis, S. pneumonias; anaerobic Streptococcus species; pathogenic Campylobacter species; Enterococcus species; Haemophilus species, in particular Haemophilus influenzue; Bacillus species, in particular Bacillus anthracis; Corynebacterium species, in particular Corynebacterium diphtheriae; Erysipelothrix species, in particular Erysipelothrix rhusiopathiae; Clostridium species, in particular C. perfringens, C. tetani; Enterobacter species, in particular Enterobacter aerogenes, Klebsiella species, in particular Klebsiella 1S. pneumoniae, Pasteurella species, in particular Pasteurella multocida, Bacteroides species; Fusobacterium species, in particular Fusobacterium nucleatum; Streptobacillus species, in particular Streptobacillus moniliformis; Treponema species, in particular Treponema pertenue; Leptospira; pathogenic Escherichia species; and Actinomyces species, in particular Actinomyces israelli. 
[0184] As used herein, the term "viral antigen" includes, but is not limited to, intact, attenuated or killed whole virus, any structural or functional viral protein, or any peptide portion of a viral protein of sufficient length (typically about 8 amino acids or longer) to be antigenic. Sources of a viral antigen include, but are not limited to viruses from the families: Retroviridae (e.g., human immunodeficiency viruses, such as HIV-1 (also referred to as HTLV-III, LAV or HTLV-III/LAV, or HIV-III; and other isolates, such as HIV-LP; Picornaviridae (e.g., polio viruses, hepatitis A virus; enteroviruses, human Coxsackie viruses, rhinoviruses, echoviruses); Calciviridae (e.g., strains that cause gastroenteritis); Togaviridae (e.g., equine encephalitis viruses, rubella viruses); Flaviviridae (e.g., dengue viruses, encephalitis viruses, yellow fever viruses); Coronaviridae (e.g., coronaviruses); Rhabdoviridae (e.g., vesicular stomatitis viruses, rabies viruses); Filoviridae (e.g., ebola viruses); Paramyxoviridae (e.g., parainfluenza viruses, mumps virus, measles virus, respiratory syncytial virus); Orthomyxoviridae (e.g., influenza viruses); Bunyaviridae (e.g., Hantaan viruses, bunya viruses, phleboviruses and Nairo viruses); Arenaviridae (hemorrhagic fever viruses); Reoviridae (e.g., reoviruses, orbiviruses and rotaviruses); Bornaviridae; Hepadnaviridae (Hepatitis B virus); Parvoviridae (parvoviruses); Papovaviridae (papilloma viruses, polyoma viruses); Adenoviridae (most adenoviruses); Herpesviridae (herpes simplex virus (HSV) 1 and 2, varicella zoster virus, cytomegalovirus (CMV), herpes virus; Poxyiridae (variola viruses, vaccinia viruses, pox viruses); and Iridoviridae (e.g., African swine fever virus); and unclassified viruses (e.g., the agent of delta hepatitis (thought to be a defective satellite of hepatitis B virus), Hepatitis C; Norwalk and related viruses, and astroviruses). Alternatively, a viral antigen may be produced recombinantly. 
[0185] As used herein, the terms "cancer antigen" and "tumor antigen" are used interchangeably and refer to antigens that are differentially expressed by cancer cells and can thereby be exploited in order to target cancer cells. Cancer antigens are antigens which can potentially stimulate apparently tumor-specific immune responses. Some of these antigens are encoded, although not necessarily expressed, by normal cells. These antigens can be characterized as those which are normally silent (i.e., not expressed) in normal cells, those that are expressed only at certain stages of differentiation and those that are temporally expressed such as embryonic and fetal antigens. Other cancer antigens are encoded by mutant cellular genes, such as oncogenes (e.g., activated ras oncogene), suppressor genes (e.g., mutant p53), fusion proteins resulting from internal deletions or chromosomal translocations. Still other cancer antigens can be encoded by viral genes such as those carried on RNA and DNA tumor viruses. 
[0186] The cancer antigens are usually normal cell surface antigens which are either overexpressed or expressed at abnormal times. Ideally the target antigen is expressed only on proliferative cells (e.g., tumor cells), however this is rarely observed in practice. As a result, target antigens are usually selected on the basis of differential expression between proliferative and healthy tissue. Antibodies have been raised to target specific tumor related antigens including: Receptor Tyrosine Kinase-like Orphan Receptor 1 (ROR1), Cripto, CD4, CD20, CD30, CD19, CD33, CD38, CD47, Glycoprotein NMB, CanAg, Her2 (ErbB2/Neu), CD22 (Siglec2), CD33 (Siglec3), CD79, CD138, CD171, PSCA, L1-CAM, PSMA (prostate specific membrane antigen), BCMA, CD52, CD56, CD80, CD70, E-selectin, EphB2, Melanotransferin, Mud 6 and TMEFF2. Examples of cancer antigens also include B7-H3, B7-H4, B7-H6, PD-L1, MAGE, MART-1/Melan-A, gp100, major histocompatibility complex class I-related chain A and B polypeptides (MICA and MICB), adenosine deaminase-binding protein (ADAbp), cyclophilin b, colorectal associated antigen (CRC)-C017-1A/GA733, Killer-Ig Like Receptor 3DL2 (KIR3DL2), protein tyrosine kinase 7 (PTK7), receptor protein tyrosine kinase 3 (TYRO-3), nectins (e.g. nectin-4), major histocompatibility complex class I-related chain A and B polypeptides (MICA and MICB), proteins of the UL16-binding protein (ULBP) family, proteins of the retinoic acid early transcript-1 (RAET1) family, carcinoembryonic antigen (CEA) and its immunogenic epitopes CAP-1 and CAP-2, etv6, aml1, prostate specific antigen (PSA), T-cell receptor/CD3-zeta chain, MAGE-family of tumor antigens, GAGE-family of tumor antigens, anti-Mullerian hormone Type II receptor, delta-like ligand 4 (DLL4), DR5, ROR1 (also known as Receptor Tyrosine Kinase-Like Orphan Receptor 1 or NTRKR1 (EC 2.7.10.1), BAGE, RAGE, LAGE-1, NAG, GnT-V, MUM-1, CDK4, MUC family, VEGF, VEGF receptors, Angiopoietin-2, PDGF, TGF-alpha, EGF, EGF receptor, a member of the human EGF-like receptor family such as HER-2/neu, HER-3, HER-4 or a heterodimeric receptor comprised of at least one HER subunit, gastrin releasing peptide receptor antigen, Muc-1, CA125, .alpha.v.beta.3 integrins, .alpha.5.beta.1 integrins, .alpha.IIb.beta.3-integrins, PDGF beta receptor, SVE-cadherin, IL-8, hCG, IL-6, IL-6 receptor, IL-15, .alpha.-fetoprotein, .beta.-cadherin, .alpha.-catenin, .beta.-catenin and .gamma.-catenin, p120ctn, PRAME, NY-ESO-1, cdc27, adenomatous polyposis coli protein (APC), fodrin, Connexin 37, Ig-idiotype, p15, gp75, GM2 and GD2 gangliosides, viral products such as human papillomavirus proteins, imp-1, P1A, EBV-encoded nuclear antigen (EBNA)-1, brain glycogen phosphorylase, SSX-1, SSX-2 (HOM-MEL-40), SSX-1, SSX-4, SSX-5, SCP-1 and CT-7, and c-erbB-2, although this is not intended to be exhaustive. In one aspect, the antigen of interest is a CD19 polypeptide; in one aspect, the multispecific protein comprises an scFv that binds CD19 comprising an amino acid sequence which is at least 60%, 70%, 80%, 85%, 90% or 95% identical to the sequence of the anti-CD19 scFv of the Examples herein, or that comprises the heavy and light chain CDR1, -2 and -3 of the anti-CD19 heavy and light chain variable regions shown herein. 
Thus, the scope of the claims is extremely broad compared to the guidance and exemplification provided in the specification.
It is known in the art that antibodies have a large repertoire of distinct structures and that a huge variety of antibodies can be made to bind to a single epitope. 
For example, Lloyd et al. taught that hundreds of functional antibody fragments can be isolated from an antibody library that bind to the same antigen wherein these antibodies have distinct heavy and light chain sequences (Lloyd et al. Protein Engineering, Design & Selection 2009, 22:159-168; see, e.g., Discussion). 
Similarly, Edwards et al., J Mol Biol. 2003 Nov 14;334(1): 103-118, found that over 1000 antibodies, all different in amino acid sequence, were generated to a single protein; 568 different amino acid sequences identified for the V(H) CDR3 domains of these antibodies (Abstract).  Given that hundreds of unique antibody structures may bind a single antigen, the structure of an antibody cannot be predicted from the structure of the antigen and a single species, or small group of species, cannot define a structure-function relationship so as to be representative of all the antibodies that bind to that antigen.  
In this case, the structure, e.g., the heavy and light chain variable domains or the six CDRs of the first and second binding domains that bind any NKp46 polypeptide and antigen of interest are not disclosed to allow one of skill in the art to make and use the multispecific protein, other than the particular bispecific antibodies that bind to human NKp46 and CD19 for treating CD19 expressing cancer.
Even assuming the first or the second binding domain that binds to CD19, the specification discloses just one human CD19 binding domain comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 116 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 114.   
However, one species of bispecific antibody that binds to just human NKp46 and CD19 is not representative of the genus of multispecific proteins encompasses by the claimed method of treating any disease in any subject.  
The state of the art at the time the invention was made recognized that monoclonal antibody that binds to a protein from one species may not bind to protein from another species. 
For example, Yu et al (Investigative Ophthalmology & Visual Science 49(2): 522-527, February 2008; PTO 892) teach bevacizumab, which is a humanized anti-human VEGF-A mAb A.4.6.1 binds specifically to human VEGF-A, the same antibody does not bind to mouse VEGF-A (see page 522, right col., page 523, Figure 1, in particular). 
Regarding treating any and all diseases (claims 61 and dependent claims thereof), any disease such as any cancer (claim 62), there are no in vivo working examples of administering any multispecific protein to any subject.  One could not predict the structure of the undisclosed multispecific protein that could treat all disease (claim 61), including but not limited to any cancer (claim 62) wherein the multispecific protein has any of the functions set forth in claim 67 (i) to (vi) or having any format as set forth in claims 67-73.
Furthermore, one of skill in the art cannot predict the structure of “multispecific protein” that correlated with the function of 
(i) mediates lysis of the target cell by NKp46- signaling; 
(ii) does not exhibit activation of NKp46-expressing NK cells when incubated with such NK cells in the absence of cells expressing the antigen of interest.; 
(iii) does not exhibit activation of NKp46-negative, CD16-positive lymphocytes when incubated with such NK cells in the presence of cells expressing the antigen of interest; 
(iv) activates NK cells, when incubated with NKp46-expressing NK cells and target cells; and (b) does not activate NKp46-expressing NK cells when incubated with NK cells in the absence of target cells; 
(v) does not exhibit activation of NKp46-expressing NK cells when incubated with NK cells and target cells, in the presence of Fcγ-expressing cells; 
(vi) binds to the human NKp46 polypeptide is a polypeptide comprising the amino acid sequence of SEQ ID NO: 1; 
(vii) capable of binding to human neonatal Fc receptor (FcRn) and has decreased binding to a human Fcγ receptor compared to a full length wild type human IgG1 antibody, optionally wherein the Fc domain is interposed between the two antigen binding domains; 
(viii) competes for binding to a NKp46 polypeptide with any one or any combination of monoclonal antibodies NKp46-1, NKp46-2, NKp46-3, NKp46-4, NKp46-6 or NKp46-9, or the Anti-CD19-lgG1-F2-NKp46-1, -2, -3, -4, -6 or -9 bispecific antibodies; 
(ix) has decreased binding to a mutant NKp46 polypeptide selected from the group consisting of: 
a. a mutant NKp46 polypeptide having a mutation at residues R101, V102, E104 and/or L105 compared to binding to the wild-type NKp46; 
b. a mutant NKp46 polypeptide having a mutation any one or more of the residues K41, E42, £119, Y121 and/or Y194 compared to binding to the wild-type NKp46; and 
C. a mutant NKp46 polypeptide having a mutation any one or more of the residues P132, E133, 1135, and/or $136 compared to binding to the wild-type NKp46; and/or (x) substantially lacks binding to a human Fcγ receptor.
Even assuming one of the binding domain of the multispecific antibody that binds to human NKp46 polypeptide comprises the amino acid sequence of SEQ ID NO: 1, the disclosure of antigen, to which the antibody binds, does not predict the structure of the antibody.   The specification discloses just six human NKp46-1 to NKp46-6 binding antibodies wherein each comprises a heavy chain variable domain and a light chain variable domain wherein the heavy chain variable domain comprises the amino acid sequence of SEQ ID NO: 3, 5, 7, 9, 11, or 13 and the light chain variable domain comprises the amino acid sequence of SEQ ID NO: 4, 6, 8, 10, 12 or 14, see p. 63, Table B, claim 74.  The specification does not teach the structure, e.g., heavy and light chain variable region or the six CDRs common to members of the genus of binding domains that binds to human NKp46 polypeptide comprising the amino acid sequence of SEQ ID NO: 1.  
Even assuming the cancer is head and neck cancer (elected species), there are no in vivo working examples.  A method of treating cancer in the absence of in vivo working example is unpredictable. 
In view of the lack of the predictability of the art to which the invention pertains as evidenced by Lloyd et al, Edwards, the lack of guidance and direction provided by applicant, and the absence of in vivo working examples, it would require undue experimentation of one skilled in the art to practice the claimed invention, commensurate in scope with the claims.  See page 1338, footnote 7 of Ex parte Aggarwal, 23 USPQ2d 1334 (PTO Bd. Pat App. & Inter. 1992).  
In re wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the decision of the court indicates that the more unpredictable the area is, the more specific enablement is necessary.  
The scope of the claims must bear a reasonable correlation with the scope of enablement. See In re Fisher, 166 USPQ 19 24 (CCPA 1970). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 61-62 and 67 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US Patent No. 7,825,085 (issued Nov 2, 2010; PTO 892). 
Regarding claims 61-62, the ‘085 patent teaches a method of treating an individual with a disease such as tumor (see col. 13, line 41-57), by administering (see col. 12, line 66-67) to the individual a bispecific antibody (aka multispecific) that comprises two Fv regions of different classes, the first is directed against the D1 domain of human NKp46 (col. 8, line 15-21, a single Fv is monovalent) and the second is directed against a tumor-specific antigen, see col. 6, line 5-20, 18-21.  
The antibody specific for the distal domain of NKp46 as exemplified by the antibody secreted by the 461-G1 hybridoma and the tumor-specific antibody is a second hybridoma.  The bispecific antibodies may be produced by fusing a hybridoma which secretes an antibody specific for the distal domain of NKp46, as exemplified by the 461-G1 hybridoma, with a second hybridoma which secrets monoclonal antibodies specific for a tumor-specific antigen, see col. 6, line 35-42.  Following the fusion, a tetradoma (hybrid hybridoma) producing bispecific antibodies is formed, col 18, lines 54-63.  .  The bispecific antibodies capable of selective targeting of NK cells towards tumor cells and inducing tumor cell-specific lysis, see col. 6, line 19-25.  As is well known, Fv is the minimum antibody fragment which contains a complete antigen recognition and binding site, consists of a dimer of one heavy and one light chain variable domain (VH and VL), which is monovalent, see col. 18, line 64-67.
Regarding claim 67(i), the ‘085 patent teaches the bispecific antibodies capable of targeting NK cells towards tumor cells and induction of tumor cell-specific lysis, see col. 18, line 48-50.  The term “or” does not require (ii) to (xix). 
Thus, the reference teachings anticipate the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 61-62 and 67-74 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,113,003.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims differ only in scope.  The independent claims in the present application subject to this rejection (claim 61) is drawn to method of treating disease generically by administering a multispecific protein comprising administering to a subject a multispecific protein comprising a first antigen binding domain and a second antigen binding domain, wherein one of the first or second antigen binding domains binds to a human NKp46 polypeptide and the other binds any antigen of interest, wherein the multispecific protein binds the NKp46 polypeptide monovalently, and wherein the multispecific protein is capable of directing an NKp46-expressing NK cell to lyse a target cell expressing the antigen of interest generically, whereas the independent claims in the ‘003 patent are limited to lysis of hematological cancer cells that express CD19 or CD20 or cancer cells expressing CD19, CD20, EGFR, ROR1, KIR3DL2, and B7-H3 in a subject by contacting said cancer cells with an amount of a multispecific antigen binding protein sufficient to promote the specific lysis of said cancer cells expressing said antigen of interest, wherein said multispecific antigen binding protein comprises: (i) a first antigen binding domain (ABD) which monovalently binds to a human NKp46 polypeptide having the amino acid sequence set forth in SEQ ID NO:1, (ii) a second ABD which comprises a therapeutic anti-cancer antibody or a therapeutic anti-cancer antigen-binding antibody fragment which binds to said antigen of interest-expressed by said cancer cells, and (iii) a CD16A binding polypeptide, wherein: (1) said NKp46-binding ABD comprises a Fab or comprises a variable heavy (V.sub.H) domain and a variable light (V.sub.L) domain separated by a linker ("scFv"); (2) said cancer-antigen-binding ABD, which comprises said therapeutic anti-cancer antibody or therapeutic anti-cancer antigen-binding antibody fragment, is monovalent or bivalent; (3) said CD16A binding polypeptide comprises a dimeric human Fc domain polypeptide which binds CD16A; (4) said multispecific antigen binding protein binds to the NKp46 polypeptide monovalently; (5) said multispecific antigen binding protein directs NKp46-expressing natural killer (NK) cells and CD16A-expressing NK cells to lyse cancer cells expressing the cancer antigen of interest by a combination of NKp46-mediated signaling and CD16A-mediated antibody-dependent cell-mediated cytotoxicity ("ADCC"); (6) said dimeric Fc domain interposes said first ABD and said second ABD; (7) said first and second ABD are each connected to said dimeric Fc domain, and one or both of said first and second ABD are connected to the dimeric Fc domain via a flexible polypeptide linker (species). 
Otherwise, claims 61-62 and 67-74 are anticipated or rendered obvious by the issued claims.
Conclusion

No claim is allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG HUYNH whose telephone number is (571)272-0846.  The examiner can normally be reached on M-Th 9-6:30; alternate F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 572-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/PHUONG HUYNH/             Primary Examiner, Art Unit 1644